DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
The applicant amends the independent claims to include the language “content automatically selected;” and “the content being automatically selected by a content delivery system for and specific to each of the plurality of users without an explicit request for the selected content by any user, the automatically selected content being suitable for delivery to specific users via corresponding user devices, the delivery of the automatically selected content to the specific users being performed by the content
delivery system according to a content communication schedule for and specific to each

selected content by each of the plurality of users.” 
Pyhalammi shows that the MCD system 11 schedules a delivery time window of the content. Once the scheduled delivery time window has arrived, the content is delivered to the end-user at the wireless terminal device 30 using an existing push mechanism in the cellular network. In another possible variation the MCD system 11 could deliver just the content link address to wireless terminal 30, allowing for the actual content to be downloaded at a later time to ensure the user receives the most current available content. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 112(a) written description requirement for including the language “content automatically selected;” and “the content being automatically selected by a content delivery system for and specific to each of the plurality of users without an explicit request for the selected content by any user, the automatically 
Claims 2-10 and 12-20 are rejected under 112(a) written description requirement for depending upon claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyhalammi et al (Publication number: Publication number: US 2003/0045273) in view of Walsh et al (Publication number: US 2003/0050058) in view of Vayanos et al (Publication number: US 2005/0147040).

Consider Claim 1, Pyhalammi et al show a method comprising:
(a) Determining a device serviced by one or more common components of communications infrastructure in a network, receiving identifiers of content automatically selected for delivery to a plurality of users via corresponding user devices (See figure 4; paragraphs 24 and 25); (In step 40, the user browses content via the wireless terminal device 30. In steps 41 and 42, the user orders content).
(b) Selecting content to be delivered to the devices (See figure 4; paragraphs 24 and 25); (In step 40, the user browses content via the wireless terminal device 30. In steps 41 and 42, the user orders content).
(c) Distributing content delivery to the devices over time according to a schedule to minimize simultaneous transmission of the content to the two or more devices via the one or more common components of communications infrastructure in the network thereby reducing congestion on the network (see figure 4; paragraphs 24 and 25); (In step 46, the Message Buffering and Scheduling Engine 36 schedules the content delivery time window for the user and forwards the message content 50 to the Messaging Transport System (MTS) 12. As the delivery time window approaches, the MTS 12 notifies the Short Message System (SMS) 10 to send a "Wake-up" message to the wireless terminal device 30 in step 47. In Step 48, the SMS 10 sends the "Wake-up" message to wireless terminal device 30 via the Cellular Network 51).
(d) The content being automatically selected by a content delivery system for and specific to each of the plurality of users without an explicit request for the selected content by any user, the automatically selected content being suitable for delivery to specific users via corresponding user devices, the delivery of the automatically selected content to specific users being performed by the content delivery system according to a content communication schedule for and specific to each of the plurality of users in advance of an anticipated consumption of the automatically selected content by each of the plurality of users (see figures 2 and 4; paragraphs 19 and 20); (The MCD system 11 schedules a delivery time window of the content using methods described earlier, and once the scheduled delivery time window has arrived, the content is delivered to the end-user at the wireless terminal device 30 using an existing push mechanism in the cellular network. In another possible variation the MCD system 11 could deliver just the content link address to wireless terminal 30, allowing for the actual content to be downloaded at a later time to ensure the user receives the most current available content).
However, Pyhalammi et al do show determining a device to be serviced but does not specifically show determining two or more devices to be serviced.
In the same field of endeavor, Walsh et al shows determining two or more devices to be serviced (see figure 1; paragraphs 43 and 44); (Within restaurant 101 is located one or more Bluetooth transceivers 103. The Bluetooth transceivers 103 are used to communicate with Bluetooth enabled devices 111. Each Bluetooth device may be a mobile telephone, personal digital assistant (PDA), mobile or laptop computer, tablet computer, or any other data processing device that is Bluetooth-enabled and, optionally, able to playback audio output).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Walsh into the teaching of Pyhalammi in order to compensate for the overhead required for traditional content delivery systems (See Walsh; paragraphs 9 and 10).
However, Pyhalammi and Walsh do not specifically show generating a content communication schedule by use of an automated communication scheduler, the content communication schedule defining a content delivery schedule for each user based in part on the content selected for delivery to at least one different user corresponding to a user device serviced by the one or more common components of communications infrastructure in the network.
In related art, Vayanos et al show generating a content communication schedule by use of an automated communication scheduler, the content communication schedule defining a content delivery schedule for each user based in part on the content selected for delivery to at least one different user corresponding to a user device serviced by the one or more common components of communications infrastructure in the network (See figures 3 and 4; paragraphs 92, 104, 231, 232); (The common components of communications infrastructure is read as base stations. messages according to a schedule. Non-corrupted cell broadcast messages can be delivered to the upper layer. Part of the control signaling between the UE 10 and the UTRAN 20 can be Radio Resource Control (RRC) 160 messages that carry all parameters required to set up, modify and release layer 2 protocol 130 and layer 1 protocol 120 entities. RRC messages carry in their payload all of the higher layer signaling).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Vayanos into the teaching of Pyhalammi and Walsh in order to increase reliability of delivery of content (see Vayanos et al; paragraphs 5 and 6).

Consider Claim 11, Pyhalammi et al show a system comprising: 
(a) A server computer communicatively coupled to a network (see figure 1); (read as content server 13).
(b) A program processor, executable by the server computer, to: determine a device serviced by one or more common components of communications infrastructure in the network (See figure 4; paragraphs 24 and 25); (In step 40, the user browses content via the wireless terminal device 30. In steps 41 and 42, the user orders content).
(c) Selecting content to be delivered to the devices (See figure 4; paragraphs 24 and 25); (In step 40, the user browses content via the wireless terminal device 30. In steps 41 and 42, the user orders content).
(d) Distributing content delivery to the devices over time according to a schedule to minimize simultaneous transmission of the content to the two or more devices via the one or more common components of communications infrastructure in the network thereby reducing congestion on the network (see figure 4; paragraphs 24 and 25); (In step 46, the Message Buffering and Scheduling Engine 36 schedules the content delivery time window for the user and forwards the message content 50 to the Messaging Transport System (MTS) 12. As the delivery time window approaches, the MTS 12 notifies the Short Message System (SMS) 10 to send a "Wake-up" message to the wireless terminal device 30 in step 47. In Step 48, the SMS 10 sends the "Wake-up" message to wireless terminal device 30 via the Cellular Network 51).
(d) The content being automatically selected by a content delivery system for and specific to each of the plurality of users without an explicit request for the selected content by any user, the automatically selected content being suitable for delivery to specific users via corresponding user devices, the delivery of the automatically selected content to specific users being performed by the content delivery system according to a content communication schedule for and specific to each of the plurality of users in advance of an anticipated consumption of the automatically selected content by each of the plurality of users (see figures 2 and 4; paragraphs 19 and 20); (The MCD system 11 schedules a delivery time window of the content using methods described earlier, and once the scheduled delivery time window has arrived, the content is delivered to the end-user at the wireless terminal device 30 using an existing push mechanism in the cellular network. In another possible variation the MCD system 11 could deliver just the content link address to wireless terminal 30, allowing for the actual content to be downloaded at a later time to ensure the user receives the most current available content).
However, Pyhalammi et al do show determining a device to be serviced but does not specifically show determining two or more devices to be serviced.
(see figure 1; paragraphs 43 and 44); (Within restaurant 101 is located one or more Bluetooth transceivers 103. The Bluetooth transceivers 103 are used to communicate with Bluetooth enabled devices 111. Each Bluetooth device may be a mobile telephone, personal digital assistant (PDA), mobile or laptop computer, tablet computer, or any other data processing device that is Bluetooth-enabled and, optionally, able to playback audio output).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Walsh into the teaching of Pyhalammi in order to compensate for the overhead required for traditional content delivery systems (See Walsh; paragraphs 9 and 10).
However, Pyhalammi and Walsh do not specifically show generating a content communication schedule by use of an automated communication scheduler, the content communication schedule defining a content delivery schedule for each user based in part on the content selected for delivery to at least one different user corresponding to a user device serviced by the one or more common components of communications infrastructure in the network.
In related art, Vayanos et al show generating a content communication schedule by use of an automated communication scheduler, the content communication schedule defining a content delivery schedule for each user based in part on the content selected for delivery to at least one different user corresponding to a user device serviced by the one or more common components of communications infrastructure in the network (See figures 3 and 4; paragraphs 92, 104, 231, 232); (The common components of communications infrastructure is read as base stations. messages according to a schedule. Non-corrupted cell broadcast messages can be delivered to the upper layer. Part of the control signaling between the UE 10 and the UTRAN 20 can be Radio Resource Control (RRC) 160 messages that carry all parameters required to set up, modify and release layer 2 protocol 130 and layer 1 protocol 120 entities. RRC messages carry in their payload all of the higher layer signaling).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Vayanos into the teaching of Pyhalammi and Walsh in order to increase reliability of delivery of content (see Vayanos et al; paragraphs 5 and 6).

Consider Claims 2 and 12, Pyhalammi et al show that the communications infrastructure is a cell site (See figure 2); (The cell site is read as BSS 32).

Consider Claims 3 and 13, Pyhalammi et al show that the schedule is configured to stagger the content delivery to the devices so that only a pre-determined percentage of devices in a geographical area are being delivered content at the same time (See figure 6; paragraphs 5 and 27); (The user can preferably select from at least two delivery classes: "deliver NOW" in real-time; or a specified "time delay delivery" (read as staggering content). A "time delay delivery" is referring to a pre-determined time window to deliver content, and can be further divided into classes based on the defined delay).

(See paragraphs 42 and 43); (The location 101 may be a commercial establishment, such as a restaurant or pub, a store, or the like, or it may be any other location in which music is played. For purposes of illustration only, location 101 is referred to herein as a restaurant).

Consider Claims 5 and 15, Walsh et al show that the schedule is based in part on the relative subscription levels of the devices (See paragraphs 71, 72, and 75); (Guaranteed requests may have different levels. For instance, when a user pays ten cents in connection with a request, the requested song may be added to the guaranteed playlist. However, when the user pays one dollar in connection with the request, the requested song may be placed at the top of the guaranteed playlist so that the user can hear his or her song before other guaranteed songs).

Consider Claims 6 and 16, Walsh et al show that the schedule is based in part on differences in functional capabilities of the devices (See paragraphs 42 and 43); (The DCDS server 105 receives the user requests from the Bluetooth transceivers, determines which audio recording to play by maintaining a song playlist, and outputs audio recordings through amplifier 107 to speakers 109. An optional monitor or television display 113 may be installed in the restaurant to inform users of their requests' status, current playing song, and other information described below, or to deliver audiovisual content. Alternatively, each Bluetooth client may be equipped with a video display. In this case, video content and information may be sent and played back on the Bluetooth client device).

Consider Claims 7, 8, 17, and 18, Pyhalammi et al show that the schedule is determined in part based on relative urgency of content demand of the devices, wherein the schedule is based in part on the differences in presentation timing requirements of the content (see paragraphs 5 and 6); (The user can preferably select from at least two delivery classes: "deliver NOW" in real-time; or a specified "time delay delivery". A "time delay delivery" is referring to a pre-determined time window to deliver content, and can be further divided into classes based on the defined delay. The "time delay delivery" class allows the wireless network to send the content at a time when the network is least utilized).

Consider Claims 9 and 19, Walsh et al show that the schedule is determined in part by differences in charging status of the devices (See paragraphs 71, 72, and 75); (Guaranteed requests may have different levels. For instance, when a user pays ten cents in connection with a request, the requested song may be added to the guaranteed playlist. However, when the user pays one dollar in connection with the request, the requested song may be placed at the top of the guaranteed playlist so that the user can hear his or her song before other guaranteed songs).

Consider Claims 10 and 20, Pyhalammi et al show that the content selected is based in part on a degree of network congestion (See paragraphs 27 and 28; figure 6); (Between the approximate hours of 10 AM and 3 PM the data traffic falls off to approximately 50-55% capacity, down from a peak of approximately 80% capacity. Finally, the ideal time to deliver message content is either during the early morning hours between midnight and 6 AM or the late evening hours between 9 PM and midnight).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/15/2021